                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

MELTON PROPERTIES, LLC; FLOYD
M. MELTON, JR.; FLOYD M. MELTON
III; MOSS B. MELTON; MCMILLAN ACRES;
DANNY HARGETT; JANE HART MCMILLAN
HARGETT; DAVID HARGETT                                                                 PLAINTIFFS

v.                                               CIVIL ACTION NO. 4:18-CV-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD COMPANY;
CANADIAN NATIONAL RAILWAY; UNION
TANK CAR COMPANY, INC.; JOHN DOES 1-5                                               DEFENDANTS

                                              ORPER

       1HIS DAY this cause came before the Court on the Plaintiffs' Motion to Compel

Defendants to Produce Documents and Supplement Discovery Requests (Doc. #58). The Court

being advised that Plaintiffs have withdrawn their requests for supplementation of Canadian

N~tional's   ("CNRC") responses to Interrogatories Nos. S, 6 and 8, and requests for production

Nos. 2 and 12; and their request for supplementation oflllinois Central's request for production

No. 2; it is hereby ordered that as to those discovery items the motion is DENIED as moot.

       As to the remaining items, the Court has held three telephonic status conferences

regarding the parties' efforts to resolve the discovery dispute. The parties have further held an in-

person meeting and exchanged correspondence to the same end. Based on the briefs of the

parties, discussions during the status conferences, the Court's review of correspondence between

the parties submitted to the Court, and Defendants' representations: (i) that CNRC did not

recommend, direct, or suggest any course of action or omission as to the emergency response or

remediation, and that CNRC has no documents or things evidencing any such recommendation,
direction or suggestion, (ii) that all track safety in Mississippi was under the direction and control

ofillinois Central Railroad Company, and (iii) that CNRC had no knowledge of any unsafe

condition ofthe track in Mississippi, Plaintiffs' motion to compel as to all remaining items in

dispute is hereby DENIED.

       Pursuant to the Court's order of October 19, 2018 [51], CNRC may refile its motion to

dismiss within twenty-one (21) days of the date ofthis Order. The Court, by separate Order, will

set a briefing schedule for Plaintiffs' Response in Opposition and CNRC's Rebuttal Response.

       SO ORDERED, this the \        \~ay of March



APPROVED AS TO FORM:




  ~~~
ATTORNEY FOR DEFENDANT
CANADIAN NATIONAL RAILWAY COMPANY




                                                  2
